Case 9:18-cv-81735-WPD Document 12 Entered on FLSD Docket 03/19/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-81735-CIV-DIMITROULEAS

  DAVID GORDON OPPENHEIMER,

         Plaintiff,

  vs.

  FIVE LINX, LLC,

        Defendant.
  ____________________________________/

          ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT GRANT
         PLAINTIFF’S MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon the Motion for Entry of Final Default Judgment

  (the “Motion”) [DE 11], filed herein on March 18, 2019. The Court has carefully considered the

  Motion [DE 11] and is otherwise fully advised in the premises.

         The Clerk entered a Default against Defendant on March 1, 2019. [DE 8]. On March 18,

  2019, Plaintiff filed the instant Motion [DE 11] seeking a default judgment against Defendant.

         Accordingly, it is ORDERED AND ADJUDGED that on or before March 26, 2019,

  Defendant shall show cause why the motion for default judgment should not be granted. The

  Clerk is DIRECTED to mail a copy of this Order to the address below.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida,

  this 19th day of March, 2019.
Case 9:18-cv-81735-WPD Document 12 Entered on FLSD Docket 03/19/2019 Page 2 of 2




  Copies to:
  Counsel of Record

  Five Linx, LLC, pro se
  400 Andrews Street 400
  Rochester, NY 14604
